Citation Nr: 1507658	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the overpayment of Department of Veteran's Affairs (VA) disability compensation benefits resulting from the Veteran's incarceration for a felony was properly created.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an initial April 2010 letter, the Veteran reported that he had been convicted of felony and would be serving a 5 year prison term beginning April 28, 2010 and subsequent information obtained by the RO confirms that he did begin serve a prison term on that date.  In January 2013, the Veteran filed a Substantive Appeal (i.e. VA Form 9) where he specifically requested a personal hearing before a Veterans Law Judge (VLJ) sitting at the RO.  The RO subsequently forwarded the case to the Board without scheduling a hearing, noting on the March 2013 certification of appeal that the hearing had been requested but not yet held due to the Veteran's incarceration.    

Given that the Veteran has reported that his prison sentence is due to end on approximately April 28, 2015, it is currently appropriate to attempt to schedule him for his required hearing.  Accordingly, to ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

1.   The RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claim in this appeal.

(a) If the Veteran is not incarcerated or will be released within a reasonable time, he should be scheduled for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  The Board notes that his anticipated release date from prison appears to be on approximately April 28, 2015.  

(b) If the Veteran is still incarcerated, take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claim pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO (either in person or via videoconference).

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (d) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2014).  The Veteran and his representative should be notified of the time and place to report for the hearing.

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.

2. Thereafter, the matter on appeal should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




